Mr. Justice Breese delivered the opinion of the Court: The only question presented by this record is, will a writ of error lie to a county court in a case in which that court has exclusive original jurisdiction in granting letters of administration ? It is unnecessary to go into the argument of the question, as it has been settled by this court that it does not lie to bring in review before this court the action of that court in the appointment of an administrator on an estate. Hobson et al. v. Paine, 40 Ill. 25. The distinction between such a case and the case of the Unknown heirs of Langworthy v. Baker, 23 Ill. 484, is therein clearly stated. In the last named case it was held, inasmuch as the legislature had conferred upon county courts concurrent jurisdiction with the circuit courts to grant an order to sell the lands of a decedent for the purpose of paying his debts, and no appeal being provided, a writ of error would lie. But the proceedings of a county court in such a matter were subject to review in the same manner as proceedings in the circuit court could be reviewed in like applications. But in granting letters of administration, the jurisdiction of the county court is exclusive. The writ of error must be dismissed.